DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et.al. (US 2022/0070456) (Man-Shu Chiang).
Regarding Claims 1 and 10, Chiang disclose a method of processing a block according to a merge candidate list, the method comprising: constructing a first list according to motion information of neighboring blocks of a current block [See abstract and Paragraphs 38-41]; obtaining prediction information of the current block [See Paragraphs 56-63];  if the prediction information of the current block indicates that a sub-block prediction is applied to the current block [See Paragraphs 56-63], obtaining a uni-prediction candidate for the current block according to the first list [See Paragraphs 62-70]; and using, the uni-prediction candidate for the current block to perform inter prediction of the current block [See abstract and Paragraphs 62-75].
Regarding Claims 2, 11 and 16, Chiang disclose wherein the current block comprises two sub-blocks, and wherein each sub-block corresponds to a uni-prediction candidate [See Paragraphs 56-63 and Figs. 9-11].
Regarding Claims 3, 12 and 17, Chiang disclose wherein one uni-prediction candidate is generated according to one bi-prediction candidate of the first list [See Paragraphs 57-70].
Regarding Claim 4, Chiang disclose wherein two uni-prediction candidates are generated according to one bi-prediction candidate of the first list [See Paragraphs 61-72].
Regarding Claims 5, 13 and 18, Chiang disclose wherein one uni-prediction candidate is the first part of the bi-prediction candidate [See Paragraphs 61-72].
Regarding Claims 6, 14 and 19, Chiang disclose wherein one uni-prediction candidate is the second part of the bi-prediction candidate [See Paragraphs 61-72].
Regarding Claims 7 and 20, Chiang disclose wherein the sub-block prediction is a triangular prediction [See Paragraphs 30-37 and Fig. 9]. 
Regarding Claim 8, Chiang disclose wherein generation of the two uni-prediction candidates according to the one bi-prediction candidate of the first list comprise: determining a similarity between the two uni-prediction candidates [See Paragraphs 61-75].
Regarding Claim 9, Chiang disclose wherein the uni-prediction candidate is generated according to a bi-prediction candidate of the first list based on candidate order in the first list [See Paragraphs 60-70].
Regarding Claim 15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487